Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-15 of J. Ha et al., US 16/754,904 (Oct. 5, 2018) are pending and under examination.  Claims 8 and 14 to the non-elected species are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b).  Claims 1-7, 9-13, and 15 have been examined on the merits and are rejected.  

Election/Restrictions 

In the Reply filed on September 8, 2022, Applicant elected the following species:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Applicant indicates that claims 1-7, 9-13, and 15 read on the elected species.  The elected species was searched and the search was extended to those non-elected species cited in the § 103 rejections below.  MPEP § 803.02(III)(C)(2)).  In view of cited art, the election of species requirement is given effect and maintained as provisional.  Claims 8 and 14 are provisionally withdrawn from consideration pursuant to 37 CFR 1.142(b) as not reading on the elected species.  See, MPEP § 803.02.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The § 103 Rejections

Claims 1, 2, 4, 6, 7, 9-13, and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over S. Lee et al., KR 2016076883 A (2016) (“Lee”) in view of S. Mi Cho et al, US 2019/0013490 (2019) (“Mi Cho”).  

Claims 1-4, 6, 7, 9-13, and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over N. Yokoyama et al., US 2014/0039221 (2014) (“Yokoyama”) in view of S. Mi Cho et al, US 2019/0013490 (2019) (“Mi Cho”).  

Claims 1-7, 9-13, and 15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over D. Choi et al., KR 2009028943 (2009) (“Choi”) in view of S. Mi Cho et al, US 2019/0013490 (2019) (“Mi Cho”).  

The Prior Art

S. Lee et al., KR 2016076883 A (2016) (“Lee”)

An English-language machine translation is attached as the second half of reference Lee.  Lee thus consists of 51 total pages (including the English-language machine translation in which the pages are not numbered).  Accordingly this Office action references Lee page numbers in the following format “xx/51”

Lee teaches that Figure 1 is drawing showing the structure of the organic light-emitting device (1000) according to the embodiment of the invention.  Lee at page 29/51 - 30/51.  Referring to Fig. 1, the Machine translation of Lee recites the following:

Referring to Figure 1" first electrodes (110" anode) and hole injection layer (HIL) (120" hole injection layer: HIL)" in which the organic light-emitting device (1000) according to a preferred embodiment of the present invention is formed on the red subpicture element domain (Rp)" and the green sub-pixel domain (Gp) and the substrate in which the blue subpixel domain (Bp) is defined the first hole-transport layer (130" and 1hole transporting layer: 1The HTL)" the first hole handing layer (135" and 1.hole control layer: 1The HCL)" the first red light-emitting layer (140" and 1.Red emission layer: 1The Red EML)" the first green light-emitting layer (141" and 1.Green emission layer: 1The Green EML) and the first blue light-emitting layer (142" and 1.Blue emission layer: 1The first organic light-emitting layer" consisting of the Blue EML) the primary electron transportation layer (150" and 1.electron transporting layer: 1The ETL)" the first charge generation layer (160" and 1.charge generation layer: the N-CGL)" the second charge generation layer (165" and 2.charge generation layer: the P-CGL)" the second hole-transport layer (170" and 2.hole transporting layer: 2The HTL)" the second hole handing layer (175" and 2.hole control layer: 2The HCL)" the second red light emitting layer (180" and 2.Red emission layer: 2The Red EML)" the second green light-emitting layer (181" and 2.Green emission layer: 2The Green EML) and the second blue light-emitting layer (182" and 2.Blue emission layer: 2The second organic light emitting layer" consisting of the Blue EML) the second electron-transport layer (190" and 2.electron transporting layer: 2 It is formed including the ETL)" and second electrodes (200" cathode) and capping layers (210" capping layer: CPL).

The above reproduced machine language translation of Lee can be summarized in that Lee teaches organic light emitting device (1000) that comprises anode (110), hole injection layer (120), first hole transport layer (130), first hole handling layer (135) (the hole control layer), and primary electron transport layer (150).  

Thus, Lee teaches an organic light-emitting device that meets each and every device limitation of claim 1.  

Lee teaches that the hole control layer (or hole handling layer) may comprise TCTA (tris(4-carbazoyl-9-yl)triphenylamine):


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
.

Lee at page 31/51.  Lee’s TCTA meets the structural limitations for claimed formula 1 when L11, L12 and L13 are single bonds, R11 is substituted aryl, and R12 and R13 are each:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Lee compound TCTA meets each and every Chemical Formula 1 limitation of claims 1, 2, 4, 6, 7, 9-13, and 15.  

Lee does not disclose 

the light emitting layer includes (i) a compound of the following Chemical Formula 2-1, or a compound of the following Chemical Formula 2-2; and (ii) a compound represented by of the following Chemical Formula 3

as required by claim 1. 

S. Mi Cho et al, US 2019/0013490 (2019) (“Mi Cho”)

The effective filing date of the claims under examination is October 5, 2018.1  Mi Cho is effective prior art under 35 USC § 102(a)(2) because it has an earlier effective filing date (at least August 9, 2017) and names a different inventive entity (although there is a common inventor and common assignee).  The corresponding PCT publication (Mi Cho et al., WO 2018093015 (published May 24, 2018) (“Mi Cho-PCT”)) is prior art under 35 USC § 102(a)(1) because is was published before the effective filing date.  Applicant may consider exception(s) under 35 U.S.C. 102(b)(1)/(2) to remove Mi Cho as prior art.  MPEP § 717(I)/(III).  

Mi Cho teaches an organic light emitting device comprising: a cathode; an anode; and at least one light emitting layer interposed between the cathode and an anode, wherein the light emitting layer includes a first host and a second host.  Mi Cho at page 3, [0031].  

Mi Cho further teaches preferably, the light emitting layer includes a first host compound represented by the following Chemical Formula 1-1 or Chemical Formula 1-2 and a second host compound represented by the following Chemical Formula 2.  Mi Cho at pages 4-5, [0042]-[0056].  

Mi Cho teaches that by using the hole-transporting second host together, the efficiency and lifetime of the organic light emitting device can be improved.  Mi Cho at pages 4, [0041].  

Mi Cho discloses that the compound of chemical formula 1-1 and chemical formula 2 can be the following compounds, which correspond to the elected species.  


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


The above Mi Cho compounds meet each and every structural limitation of the claimed compounds of Chemical Formula 2-1 and Chemical Formula 3 in claims 1-7, 9-13, and 15.  Further Mi Cho teaches the use of the above two compounds in combination in the emitting layer as required by the current claims. 

Mi Cho differs from the claims under examination in that Mi Cho does not teach an OLED device wherein the hole control layer comprises a compound of Chemical Formula 1.  

N. Yokoyama et al., US 2014/0039221 (2014) (“Yokoyama”)

Yokoyama teaches an organic electroluminescent device comprising at least an anode electrode, a hole-injecting layer, a hole transporting layer, an emitting layer, an electron-transporting layer and a cathode electrode in this order, wherein the hole injecting layer contains an arylamine compound.  Yokoyama at page 2, [0026].  

The Yokoyama OLED thus meets each and every device limitation of claim 1 where the Yokoyama “hole injecting layer” meets the claim 1 limitation of “hole control layer”.  In this regard, Applicant defines the claimed “hole control layer” as follows:

Hole control layer 

The hole control layer refers to a layer that serves to control the mobility of holes according to the energy level of the light emitting layer in the organic light emitting device. In particular, in the present invention, the compound of Chemical Formula 1 is used as a material of the hole control layer

Specification at page 11, lines 27-31.  This statement in the specification is not sufficient to differentiate the Yokoyama hole injection layer from the claimed hole control layer.  

Yokoyama teaches that the arylamine compound for use in the hole injection layer may be of the formula 2.  Yokoyama at page 2, [0027].  Yokoyama teaches the following example compound of formula 2:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.  

Yokoyama’s compound 2-6 meets the structural limitations for claimed formula 1 when R12 and R13 are each:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Yokoyama compound 2-6 meets each and every Chemical Formula 1 limitation of claims 1-4, 6, 7, 9-13, and 15.  

Yokoyama does not disclose 

the light emitting layer includes (i) a compound of the following Chemical Formula 2-1, or a compound of the following Chemical Formula 2-2; and (ii) a compound represented by of the following Chemical Formula 3

as required by claim 1. 

D. Choi et al., KR 2009028943 (2009) (“Choi”)

An English-language machine translation is attached as the second half of reference Choi.  Choi thus consists of 54 total pages (including the English-language machine translation in which the pages are not numbered).  Accordingly this Office action references Choi page numbers in the following format “xx/54”


Choi discloses an  organic electroluminescent device including the compound of the chemical formula 1 in the hole injection layer (HIL), the hole-transport layer or these both.  Choi at page 32/54.  

Choi discloses the organic electroluminescent device of the invention further can comprise the anode, the hole injection layer (HIL) and/or the hole-transport layer (HTL) containing the compound of the chemical formula 1; preferably the electron blocking layer (EBL) among the anode and light-emitting layer and the electron transport layer (ETL) among the cathode and light-emitting layer it has the structure and the electron injection layer (EIL) or the hole-blocking layer (HBL). As to preferably the electron the light-emitting layer (EML) and cathode (electron-injecting electrode) are laminated to the successively.  Choi at page 32/54.  

The Choi OLED thus meets each and every device limitation of claim 1 where the Choi “hole injecting layer” meets the claim 1 limitation of “hole control layer”.  In this regard, Applicant defines the claimed “hole control layer” as follows:

Hole control layer 

The hole control layer refers to a layer that serves to control the mobility of holes according to the energy level of the light emitting layer in the organic light emitting device. In particular, in the present invention, the compound of Chemical Formula 1 is used as a material of the hole control layer

Specification at page 11, lines 27-31.  This statement in the specification is not sufficient to differentiate the Choi hole injection layer from the claimed hole control layer.  

Choi teaches the following example compound 1 (as an example of the compounds of formula 1):


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.  

Choi’s compound 1 corresponds to the elected species of Chemical Formula 1 and meets the structural limitations for claimed formula 1 when R12 and R13 are each:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Choi compound 1 meets each and every Chemical Formula 1 limitation of claims 1-7, 9-13, and 15.  

Choi does not disclose 

the light emitting layer includes (i) a compound of the following Chemical Formula 2-1, or a compound of the following Chemical Formula 2-2; and (ii) a compound represented by of the following Chemical Formula 3

as required by claim 1. 

Claim 1, 2, 4, 6, 7, 9-13, and 15 Are Obvious over Lee in view of Mi Cho

Claims 1, 2, 4, 6, 7, 9-13, and 15 are obvious pursuant to § 103 in view of the combination of Lee and Mi Cho because one of ordinary skill in the art is motivated with a reasonable likelihood of success to employ Mi Cho’s combination of the following two compounds RN 2173542-23-7 and RN 1800386-72-4:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,

in the light emitting layer of the Lee organic light emitting device, where the Lee device comprises the following compound in the hole control layer:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


thereby meeting each and every limitation of claims 1, 2, 4, 6, 7, 9-13, and 15.  One of skill in the art is so motivated because this is the very purpose taught by Mi Cho for use of compounds RN 2173542-23-7 and RN 1800386-72-4.  The rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143(I).  

Claim 1-4, 6, 7, 9-13, and 15 Are Obvious over Yokoyama in view of Mi Cho

Claims 1-4, 6, 7, 9-13, and 15 are obvious pursuant to § 103 in view of the combination of Yokoyama and Mi Cho because one of ordinary skill in the art is motivated with a reasonable likelihood of success to employ Mi Cho’s combination of the following two compounds RN 2173542-23-7 and RN 1800386-72-4:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,

in the light emitting layer of the Yokoyama organic light emitting device, where the Yokoyama device comprises the following compound 2-6 in the hole injection layer (which corresponds to the claims hole control layer as discussed above):


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


thereby meeting each and every limitation of claims 1-4, 6, 7, 9-13, and 15.  One of skill in the art is so motivated because this is the very purpose taught by Mi Cho for use of compounds RN 2173542-23-7 and RN 1800386-72-4.  The rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143(I).  


Claim 1-7, 9-13, and 15 Are Obvious over Choi in view of Mi Cho

Claims 1-7, 9-13, and 15 are obvious pursuant to § 103 in view of the combination of Choi and Mi Cho because one of ordinary skill in the art is motivated with a reasonable likelihood of success to employ Mi Cho’s combination of the following two compounds RN 2173542-23-7 and RN 1800386-72-4:


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,

in the light emitting layer of the Choi organic light emitting device, where the Choi device comprises the following compound 1 in the hole injection layer (which corresponds to the claims hole control layer as discussed above):


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


thereby meeting each and every limitation of claims 1-7, 9-13, and 15.  One of skill in the art is so motivated because this is the very purpose taught by Mi Cho for use of compounds RN 2173542-23-7 and RN 1800386-72-4.  The rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143(I).  

Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Provisional Nonstatutory Double Patenting Rejection over Mi Cho et al., US Appl. No. 15/747,038 (Aug. 9, 2017) (“Mi Cho”)

Claims 1-7, 9-13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over conflicting claims 1 8, and 13 of Mi Cho et al., US Appl. No. 15/747,038 (Aug. 9, 2017) of the claim set filed on May 20, 2022, published as S. Mi Cho et al, US 2019/0013490 (2019)) in view of the disclosure of any of Lee, Yokoyama or Choi.  The rejection is provisional because the conflicting claims have not been patented.  

Mi Cho claim 1 is directed to an organic light emitting device comprising a cathode and anode and at least one light emitting layer including a first host compound of the Chemical Formula 1-1 or Chemical Formula 1-2 and a second host compound of the Chemical Formula 2.  Mi Cho claims 8 and 9 respectively list the following compounds of Chemical Formula 1 and Chemical Formula 2:


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
.

Current claims 1-7, 9-13, and 15 are patentably indistinct from Mi Cho’s conflicting claims 1, 8 and 9 (as obvious) in view of any of Lee, Yokoyama or Choi because one of ordinary skill is motivated to employ Mi Cho’s combination of the above two compounds in the light emitting layer of any of the Lee, Yokoyama or Choi organic light emitting devices that comprise the claimed compound of Chemical Formula 1 in the hole control layer for the same reasons discussed above in the § 103 section.  Such practice meets each and every limitation of claims 1-7, 9-13, and 15.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant cannot rely upon the certified copy of the foreign priority application for an earlier effective filing date because a translation of this priority document has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.